Citation Nr: 0925040	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-07 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to exposure to chemical agents, including 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from January 1967 
to January 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran participated in a videoconference hearing with 
the undersigned Veterans Law Judge in December 2005.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.


FINDING OF FACT

The Veteran's skin condition has been etiologically related 
to active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
skin condition was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R.             § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.           38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  As the claim is being granted in full, any notice 
deficiencies were not prejudicial to the Veteran.

II.	Service Connection

The record reflects that the Veteran claimed entitlement to 
service connection for a skin condition on a direct basis and 
a presumptive basis to include as due to herbicides and Agent 
Orange.  As will be detailed below, the Board finds that 
service connection is warranted on a direct basis.  
Therefore, the Board finds it unnecessary to address 
presumptive service connection.    

The Veteran contends that his current skin condition began 
during his time in active service.  During the December 2005 
hearing, the Veteran testified that he began to experience a 
rash as early as his time in boot camp during active service.  
He further stated that he was diagnosed with rubella during 
service and continued to have a skin condition until the 
present time.  

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The medical evidence of record shows that the Veteran has a 
current disability.  The August 2007 VA examination report 
reveals diagnoses of dermatitis, not otherwise specified 
(NOS) and guttate hypomelanosis.  

However, the service treatment records are negative for any 
diagnoses of dermatitis or guttate hypomelanosis.  Indeed, 
the Veteran never indicated that he experienced skin disease.  
See Reports of Medical History.  Nevertheless, a March 1967 
service treatment record shows that the Veteran was treated 
for a body rash.  It was noted that the Veteran was diagnosed 
with Rubella, DNEPTE and developed usual prodromal symptoms 
of rubella and rash.  The exam revealed a maculopapular 
rubelliform rash over the trunk and arms.  The pharynx was 
slightly injected and there was posterior cervical 
lymphadenopathy.  He was treated with symptomatic therapy and 
responded well to treatment.  There are no other subsequent 
records documenting a skin condition.    

The Veteran was afforded a VA examination in January 2004.  
An impression of dermatosis, NOS was noted.  The examination 
of the trunk and upper extremities demonstrated generalized 
xerosis and multiple excoriations over the upper extremities.  
Examination of the bilateral upper arms shows excoriated, 
erythematous papules, approximately 10 in number.  The 
Veteran was afforded an additional examination in August 
2007.  The Veteran reported a persistent rash on his body 
that had been present since 1967.  He also described 
recurrent erythematous papules that occurred on scalp, face, 
and torso.  The examiner listed diagnoses of dermatitis, NOS 
and guttate hypomelanosis.  In an April 2008 addendum to the 
August 2007 VA examination report, an examiner, who did not 
conduct the August 2007 examination, provided an opinion.  It 
was noted that it was impossible to state that the Veteran's 
dermatitis as described by Dr. B. was related to his claimed 
exposure to Agent Orange without resorting to mere 
speculation.  The Veteran was then afforded another VA 
examination in January 2009.  The examiner provided a 
diagnosis of dermatitis, NOS.  The examiner opined that the 
Veteran's current skin condition was at least as likely as 
not caused by or a result of his exposure to chemical agents 
during active duty in Vietnam.  The examiner noted that the 
opinion was based on the physical assessment of the Veteran 
and research in skin conditions resulting from chemical 
exposure.  The examiner also considered the onset of symptoms 
in relation to the chemical exposure.  Based on the research 
of medical literature, the examiner could find no 
documentation to support that this type of skin condition 
could not have been caused by chemical exposure.  It was 
noted that the previous opinion submitted in April 2008 was 
in response to an examination by another and not hands-on.  

In addition, the Board has considered the Veteran's 
statements regarding the continuity of his skin condition 
since separation from service.  The Veteran has stated that 
his skin condition began during service and that he has 
continued to experience the skin condition since that time.  
The Board finds that the medical evidence of record supports 
the Veteran's contentions and shows that the Veteran was 
treated shortly after service for a skin condition in 1990 
and continued to receive treatment since that time.  See 
September 1990 private hospital record.  The Board concludes 
that the Veteran's statements that he experienced a skin 
condition since service are competent to establish continuity 
of symptomatology, as he is also competent to testify that 
his skin condition started during service.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  

In reviewing the record, the Board notes that there is 
positive and negative evidence with respect to the Veteran's 
claim.  However, unless a preponderance of the evidence 
weighs against the claim, the claim may not be denied.  
Although the service treatment records only reveal one 
notation of a rash which was related to a diagnosis of 
rubella, the Board notes that the Veteran stated that he 
experienced a chronic skin condition since his release from 
active duty.  See December 2005 hearing testimony.  
Furthermore, the January 2009 VA examiner provided a positive 
nexus opinion and related the Veteran's current skin 
condition to active service.  As a consequence, the Board 
finds that the above cited evidence puts the evidence at 
least in equipoise.  As such, the benefit of the doubt favors 
granting the Veteran's claim of service connection for a skin 
condition.  See 38 U.S.C.A. § 5107 (West 2002).





ORDER

Entitlement to service connection for a skin condition is 
granted.  



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


